Citation Nr: 1103218	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  05-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral spondylosis and scoliosis, prior to May 4, 2004.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for lumbosacral spondylosis and scoliosis, since May 4, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to January 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from an April 2004 rating decision issued by the 
Winston-Salem, North Carolina, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which granted service 
connection for lumbosacral spondylosis with dextroscoliosis and 
awarded a 10 percent evaluation, effective February 1, 2004.  

In correspondence dated May 2004, the Veteran stated that he 
wished to reopen his claim for an increased evaluation for his 
back condition.  He requested that the RO review the previous 
examination and rating decision.  In a November 2004 rating 
decision, the RO construed this correspondence as an increased 
rating claim.  The Board disagrees.  The May 2004 correspondence 
was received within one month of the April 2004 notification 
letter and is therefore construed as a notice of disagreement 
with the April 2004 rating decision.  See 38 C.F.R. § 20.302(a).  
Accordingly, this issue has been recharacterized to better 
reflect the procedural history.
  
In a November 2004 decision, the RO assigned a 20 percent 
evaluation for lumbosacral spondylosis and scoliosis, effective 
May 4, 2004.  The Veteran has demonstrated his desire to continue 
his appeal with regard to all stages of evaluation.

In a May 2009 decision, the Board remanded the issues for 
additional development.  At that time the Board additionally 
remanded issues regarding the evaluation of type II diabetes 
mellitus and entitlement to a finding of total disability based 
on individual unemployability (TDIU) for issuance of statements 
of the case (SOC).  The SOC was issued in April 2010, but the 
Veteran did not perfect his appeals.  Those issues are no longer 
considered to be in appellate status.  Further, because the 
Veteran has already claimed and been denied entitlement to TDIU 
during this appeals period, the application of Rice v. Shinseki, 
22 Vet. App. 447 (2009) (holding that a claim for a TDIU is 
inferred as part of an increased rating claim if raised by the 
evidence of record) is not warranted.

An October 2007 Form 21-22 reflects that the Veteran was 
previously represented by the American Legion.  However, a 
December 2010 Form 21-22 shows that the Veteran is currently 
represented by the Disabled American Veterans.  


FINDINGS OF FACT

1.  Prior to May 3, 2004, the Veteran's lumbar spine disability 
was manifested by X-ray findings of minimal dextrorotational 
scoliosis along with minimal diffuse spondylosis, and a first 
degree spondylolisthesis of L5 with bilateral pars defects; full 
range of motion; and no functional impairment due to pain.

2.  Since May 4, 2004, the Veteran's lumbar spine disability has 
been manifested by magnetic resonance imaging (MRI) findings of 
mild L4-L5 disc pathology with impingement, forward flexion most 
severely restricted to 35 degrees after repetitive movement, and 
some functional impairment due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for lumbosacral spondylosis and scoliosis prior to May 3, 
2004, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003 and 5242 (2010).

2.  The criteria for an initial evaluation in excess of 20 
percent for lumbosacral spondylosis and scoliosis, since May 4, 
2004, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003 and 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  Once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of 
the duty to notify is therefore required.  

With regard to the duty to assist the Veteran, VA has obtained 
service treatment records, assisted the Veteran in obtaining 
evidence, afforded the Veteran physical examinations, and 
obtained medical opinions as to severity of the back disability.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the claim file.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

III.  Evidence

In an April 2004 rating decision, the RO granted service 
connection for lumbosacral spondylosis with dextroscoliosis and 
assigned a 10 percent evaluation, effective February 1, 2004.  In 
November 2004, the RO increased the evaluation to 20 percent, 
effective May 4, 2004.

Service medical records show complaints of low back pain 
immediately prior to the Veteran's separation from service in 
February 2004.  In August 2003, range of motion was described as 
good, through specific measurements are not provided.  Further, 
the doctor noted mild tenderness with flexion.

A November 2003 VA contract examination report shows that the 
Veteran complained of a "knifing type pain" that "tended to 
return from time to time."  The condition did not interfere with 
his ordinary lifting, carrying, posture, or gait.  The Veteran 
denied any radiation.  Upon physical examination, curvature of 
the lumbosacral spine was maintained and paraspinal muscles were 
not in spasm.  There was no muscle atrophy.  Sensory perception 
and deep tendon reflexes were normal.  Straight leg raise test 
was negative bilaterally.  There was no radiation of pain on 
movement.  There was full range of motion without pain.  Pain, 
weakness, lack of endurance, fatigue or incoordination did not 
impact further on the range of motion.  X-rays showed minimal 
dextrorotational scoliosis along with minimal diffuse 
spondylosis, but no significant disc space narrowing or 
compression injury; a first degree spondylolisthesis of L5 with 
bilateral pars defects was noted.

An August 2004 VA examination report shows that the Veteran 
complained of a constant achy-to-sharp pain that he rated 7-8/10.  
Vioxx and Flexeril helped to alleviate the pain.  He reported 
flare-ups of one-half to one days' duration every other day if he 
did any work around the house.  The Veteran reported occasional 
erectile dysfunction.  He denied the use of assistive devices.  
He denied any falls.  He could walk for one-quarter of a mile.  
His back bothered him after driving for more than 2-1/2 hours, 
and it was hard for him to bend and lift.  Upon physical 
examination, there was normal gait and posture.  Scoliosis was 
noted with convexity to the right.  There was mild tenderness 
over the lumbar spine to palpation, but no paraspinal tenderness 
or sacroiliac tenderness.  Forward flexion was to 60 degrees with 
pain at the extreme.  Following repetitive movement, forward 
flexion was to 35 degrees.  There was no objective evidence of 
painful motion.  

A November 2004 private treatment records show that the Veteran 
was treated for chronic lumbar pain that radiated from the left 
side L2 to the sacral region.  There was full range of motion, 
and tenderness to palpation at L4-L5.  There was no edema.  
Straight leg raise was to 90 degrees.  Bowel and bladder were 
also intact.  An MRI showed mild L4-L5 disc pathology with 
impingement.  The Veteran was referred to the pain management 
clinic.

A November 2004 VA treatment note shows that the Veteran 
described the pain as a dull aching discomfort that he rated 6-
7/10, with mild radiation to the left side.  He denied any change 
in bowel habit.  There was mild tenderness over the lower lumbar 
area, but no warmth or swelling.  

June 2005 private treatment records show that the Veteran 
received a trigger point injection to the left paralumbar muscle.  
He denied any radicular symptoms or any other focal neurological 
deficits. 

An August 2005 VA treatment record shows that the Veteran denied 
any radiation.  X-rays showed an indeterminate finding in the 
lower lumbar area; however, this was later determined to "not 
specific."  He was issued lumbar supports.  September 2005 X-
rays showed bilateral pars defects without evidence of 
spondylolisthesis.

An October 2005 VA examination report shows that the Veteran 
complained of chronic back pain that was worse with activity.  He 
reported some weakness and stiffness.  He took Methocarbamol 
three times a day as needed.  Flare-ups occurred with walking too 
great a distance.  The Veteran used a back brace, which helped 
"a little bit."  He was not employed.  He reported increasing 
back pain with activity,  but was able to mow and weed.  Forward 
flexion was to 90 degrees, at which point he experienced 
discomfort.  There was no loss of range of motion after 
repetitive movement.  There was no objective evidence of pain.  
Paralumbar muscles were very tight and did not relax with 
extension.  A neurological examination was normal.  

A February 2006 VA treatment record shows that the Veteran 
received a lifting restriction.

A March 2006 VA physical therapy record shows that the Veteran 
could walk without gait disturbance.  Forward flexion was 
decreased.  There was tightness of the bilateral quadrates 
lumborum muscles, left more than right.  Straight leg raise was 
negative.  

A May 2007 VA treatment record shows that the Veteran's chronic 
low back pain was stable with Acetaminophen.

In September 2008, the Veteran had flexion to 100 degrees.  He 
did not want any pain medication for his back.

A September 2009 VA examination report shows that the Veteran 
complained of constant daily back pain with stiffness that was 
worsening.  He rated the pain 4-8/10, but mostly 7/10.  The 
response to Acetaminophen as fair.  He wore a back brace during 
the day, which helped.  He was able to walk more than a quarter 
mile, but less than one mile.  The Veteran denied any urinary or 
bowel incontinence.  He also denied erectile dysfunction.  The 
examiner noted that while previous examinations indicated flare-
ups, the Veteran denied current flare-ups.  He was employed as a 
logistics supervisor, and reportedly missed two days of work in 
the last 12 months because of his back.  Upon physical 
examination, his gait was normal.  There was no ankylosis, spasm, 
atrophy, or guarding.  There was no tenderness, weakness, or pain 
with motion.  Motor, sensory, and reflex examinations were 
normal.  Flexion was to 70 degrees.  There was objective evidence 
of pain following repetitive motion, and flexion was to 60 
degrees. LaSegue testing was negative.  X-rays showed joint space 
narrowing of L5-S1 and a possible pars defect of L5.  The 
examiner found no significant effects on the Veteran's usual 
occupation and no effects on his usual daily activities.  
Specifically, he determined that the Veteran could not lift 
anything greater than 25 pounds and could not climb ladders, but 
was capable of working as a logistics supervisor.

IV.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The RO evaluated the Veteran's back disability under 38 C.F.R. § 
4.71a, Diagnostic Codes 5003prior to May 4, 2004, and under 
Code5242 after that date.

Code 5003, for degenerative arthritis, provides that degenerative 
arthritis that is established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or 
joints that involve degenerative arthritis, Diagnostic Code 5003 
provides a 20 percent rating for degenerative arthritis with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.  The 
vertebrae of the low back are considered a group of minor joints.  
38 C.F.R. § 4.45(f).

Note (1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent and 
10 percent ratings based on X-ray findings, above, will not be 
utilized in rating conditions listed under Diagnostic Codes 5013 
to 5024, inclusive.38 C.F.R. § 4.71a, Code 5003.

When there is some limitation of motion of the specific joint or 
joints involved that is noncompensable (0 percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a. 

The specific Code applicable to limitation of motion of the 
lumbar spine is Code 5242, which provides that a General Rating 
Formula for Diseases and Injuries of the Spine be applied.  The 
Formula provide a 10 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees but 
not greater that 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  Forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent disability rating.  
Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.

Finally, in evaluating any disability on the basis of limitation 
of motion, VA must consider the actual degree of functional 
impairment imposed by pain, incoordination, weakness, fatigue, 
and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

A.  Prior to May 4, 2004

Prior to May 4, 2004, the evidence of record demonstrates a full 
range of motion of the lumbar spine.  There is some indication of 
minimal findings on x-ray.  In service, doctors noted some 
tenderness with motion, while at the initial post-service 
examination, no pain, weakness, fatigue, incoordination, or lack 
of endurance with movement were noted.  There was no spasm or 
guarding noted by any examiner.

A compensable evaluation under Code 5242 and the General Formula 
is therefore not assignable prior to May 4, 2004; the sole 
notation of tenderness was in service, and appears to have 
resolved following separation.  However, a 10 percent evaluation 
is assignable under Code 5003, in light of the presence of x-ray 
changes, with or without painful motion.  No higher evaluation is 
available under Code 5003 in the absence of involvement of 
additional joints.

B.  Since May 4, 2004

Since May 4, 2004, VA examiners and private and VA treating 
doctors have noted a worsening of the measured range of motion of 
the lumbar spine.  The August 2004 VA examiner measured forward 
flexion of 35 degrees with repetitive motion; the limitation was 
caused by pain, which the examiner specifically noted began "at 
the extremes" of the range and not earlier as was asserted by 
the Veteran's representative.  This measurement was the worst 
noted by any examiner or care provider after May 4, 2004.  Other 
doctors noted no worse than 60 degrees of flexion due to pain.  

This pain is somewhat limiting, as shown by the various lifting 
restrictions imposed on the Veteran.  However, the described 
impairment does not rise to the level where it equates to a 
limitation of 30 degrees of flexion of the lumbar spine, as is 
required for assignment of the next higher, 40 percent 
evaluation.  No additional limitation, beyond that noted above, 
is shown.  No examiner or care provider describes a functional 
impairment warranting a schedular evaluation in excess of 20 
percent.

C.  Extraschedular Evaluation

Consideration has also been given regarding whether the schedular 
evaluations are inadequate, requiring that the RO refer a claim 
to the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the low back disability, but the medical evidence reflects 
that those symptoms are not present.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disability.  The Veteran has not 
required hospitalization, and marked interference of employment 
has not been shown.  Although the Veteran alleges that "there 
doesn't seem to be much work that I can perform efficiently, 
without experiencing pain," the September 2009 examiner found 
that the Veteran's back disability has no significant effects on 
his occupation.  He had missed only two days of work over the 
past year.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

The preponderance of the evidence is against the claims for 
increase for the lumbar spine disability, and there is no doubt 
to be resolved.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected lumbosacral spondylosis and scoliosis, from 
February 1, 2004 to May 3, 2004, is denied.

Entitlement to an initial evaluation in excess of 20 percent for 
service-connected lumbosacral spondylosis and scoliosis, from May 
4, 2004, is denied.


____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


